Exhibit 10.23

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 26, 2013, is made by and among KMG CHEMICALS,
INC., a Texas corporation, KMG-BERNUTH, INC., a Delaware corporation, and KMG
ELECTRONIC CHEMICALS, INC., a Texas corporation (collectively, and as further
defined in the Credit Agreement, the “Borrowers”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, successor by merger to
Wachovia Bank, N.A., as Agent and Collateral Agent as defined in the Credit
Agreement (hereinafter defined), those lenders executing this Amendment as
Lenders, and such other lenders (collectively, and as further defined in the
Credit Agreement, the “Lenders”) as may become a party to the Credit Agreement.

R E C I T A L S:

A. Borrowers, Agent, Collateral Agent and Lenders have entered into that certain
Amended and Restated Credit Agreement dated as of December 31, 2007 (as
heretofore amended, collectively, the “Credit Agreement”).

B. Borrowers have requested that Agent, Collateral Agent and Lenders
(i) increase the amount of the Revolving Loan (as defined in the Credit
Agreement) from $60,000,000.00 to $110,000,000.00, including an accordion
feature, (ii) extend the Revolving Loan Maturity Date (and, thereby, the Swing
Line Loan Maturity Date), and (iii) modify certain terms of the Credit
Agreement, and Lenders have agreed to the same upon the terms and conditions set
forth in this Amendment.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions Above. As used herein, the terms “Amendment,”
“Borrowers,” “Credit Agreement” and “Lenders” shall have the meanings as set
forth above.

Section 1.02 Definitions in Agreement. Capitalized terms used in this Amendment,
to the extent not otherwise defined herein, shall have the same meanings as set
forth in the Credit Agreement; without limiting the foregoing, the following
terms are defined in the Credit Agreement: “Agent,” “Collateral Agent,” “Credit
Agreement Obligations,” “Intercreditor Agreement,” “KMG-Bernuth,” “KMG ECI,”
“Loan Documents,” and “Revolving Loan”.



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO AGREEMENT

Section 2.01 Definitions and General Provisions. Section 1.2 of the Credit
Agreement is amended as follows:

(a) Restatement of Existing Defined Terms. The following terms currently found
in the Credit Agreement are amended to read in full as follows:

“ABR Margin” means a percentage based upon the ratio of Funded Debt to EBITDA of
the Borrower Consolidated Group, to be determined by Agent as of each
Quarter-End based upon the financial reporting received from Borrowers in
respect of such Quarter, as follows:

 

Ratio of Funded Debt to EBITDA

  

ABR Margin

Equal to or greater than 2.5 to 1.0

   + 0.50%

Equal to or greater than 2.0 to 1.0, but less than 2.5 to 1.0

   + 0.25%

Equal to or greater than 1.5 to 1.0, but less than 2.0 to 1.0

   + 0.00%

Less than 1.5 to 1.0

   + 0.00%

“ABR Rate” means, at any time, the highest of (a) the Prime Rate and (b) the
Federal Funds Rate plus 0.50%; each change in the ABR Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate or the
Federal Funds Rate.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by Law or other
governmental action to close in Houston, Texas or New York, New York; provided
that in the case of LIBOR Rate Borrowings such day is also a day on which
dealings between banks are carried on in U.S. dollar deposits in the London
interbank market.

“Commitments” means the Revolving Loan Commitment, the Swing Line Loan
Commitment, and the Letter of Credit Commitment.

“Defaulting Lender” means, subject to Section 6.17(B), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in the Available Amount of all Letters of Credit and Letter of
Credit Advances or participations in Swing Line Loans required to be funded by
it hereunder within two (2) Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
Agent and the Borrowers in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Agent, Issuing Lender, Swing Line Lender or any other Lender any other amount
required to be paid by it

 

2



--------------------------------------------------------------------------------

hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrowers, Agent, Issuing Lender or Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Agent or the Borrowers, to confirm in writing to Agent and the Borrowers that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Bankruptcy Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 6.17(B)) upon
delivery of written notice of such determination to the Borrowers, Issuing
Lender, Swing Line Lender and each Lender.

“Fixed Charge Coverage” means the quotient which is obtained by dividing (i) the
difference of EBIDA for the 12-month period preceding the applicable date, less
Maintenance Capital Expenditures for the 12-month period preceding the
applicable date, less Dividends for the 12-month period preceding the applicable
date, by (ii) the sum of Current Maturities of Long-Term Indebtedness as of the
applicable date, plus Interest Expense for the 12-month period preceding the
applicable date.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

3



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means the lesser of (i) Twenty Million and 00/100
Dollars ($20,000,000.00); or (ii) the Unused Revolving Loan Commitment.

“LIBOR Margin” means a percentage based upon the ratio of Funded Debt to EBITDA
of the Borrower Consolidated Group, to be determined by Agent as of each
Quarter-End based upon the financial reporting received from Borrowers in
respect of such Quarter, as follows:

 

Ratio of Funded Debt to EBITDA

   LIBOR Margin  

Equal to or greater than 2.5 to 1.0

     + 2.25 % 

Equal to or greater than 2.0 to 1.0, but less than 2.5 to 1.0

     + 2.00 % 

Equal to or greater than 1.5 to 1.0, but less than 2.0 to 1.0

     + 1.75 % 

Less than 1.5 to 1.0

     + 1.50 % 

“Permitted Acquisition” means any Acquisition the total cost of which does not
exceed, on a pro forma basis assuming the closing of the Acquisition, 75% of
Borrowers’ combined EBITDA for the four (4) consecutive quarter periods most
recently ended, provided, that Borrowers’ combined liquidity (equal to cash plus
the amount of the Unused Revolving Loan Commitment), on a pro forma basis
assuming the closing of the Acquisition, is not less than $25,000,000.00.

“Revolving Loan Commitment” means One Hundred Ten Million and 00/100 Dollars
($110,000,000.00) as the same may be reduced pursuant to Section 2.8(A).

“Revolving Loan Maturity Date” means April 30, 2018.

“Revolving Notes” means (a) the following promissory notes, each executed by
Borrowers: (i) Revolving Note dated April 26, 2013 in the face amount of
$65,000,000.00 payable to the order of Wells Fargo Bank, National Association,
and (ii) Revolving Note dated April 26, 2013 in the face amount of
$45,000,000.00 payable to the order of Bank of America, N.A.; and (b) any
amendment to or modification of any such promissory note and any promissory note
given in extension or renewal of, or in substitution for, such promissory note.

“Swing Line Loan Commitment” means the lesser of (i) Eight Million and 00/100
Dollars ($8,000,000.00), or (ii) the Unused Revolving Loan Commitment.

“Unused Fee” means the fee payable by Borrowers to Agent for the account of the
Revolving Loan Lenders (based on each such Revolving Loan Lender’s Pro Rata
Share of the Revolving Loan Commitment at the applicable time) on each
Quarter-End, as determined by Agent as of such Quarter-End in an amount equal to
(i) the daily average of the Unused Revolving Loan Commitment, during such
Quarter, multiplied by (ii) a percentage based upon the ratio of Funded Debt to
EBITDA of the Borrower Consolidated Group, as set forth in the chart below,
divided by (iii) four (4).

 

4



--------------------------------------------------------------------------------

Ratio of Funded Debt to EBITDA

   Unused Fee
Percentage  

Equal to or greater than 2.5 to 1.0

     0.35 % 

Equal to or greater than 2.0 to 1.0, but less than 2.5 to 1.0

     0.35 % 

Equal to or greater than 1.5 to 1.0, but less than 2.0 to 1.0

     0.25 % 

Less than 1.5 to 1.0

     0.25 % 

“Unused Revolving Loan Commitment” means, as determined by Agent at any time, an
amount equal to (i) the Revolving Loan Commitment, minus (ii) the outstanding
Revolving Loan Advances, minus (iii) the outstanding Swing Line Loan Advances,
minus (iv) the Available Amount of the Letters of Credit, minus (v) the
outstanding Letter of Credit Advances; provided, for purposes of calculating the
Unused Fee, the outstanding Swing Line Loan Advances shall not be deducted.

(b) Addition of New Defined Terms. The following terms are added to the Credit
Agreement in alphabetical order, to read in full as follows:

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

“Excluded Taxes” means, with respect to Agent, any Lender, Issuing Lender or any
other recipient of any payment to be made by or on account of any obligation of
Borrowers hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is

 

5



--------------------------------------------------------------------------------

located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrowers is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrowers under Section 6.18(B)), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 6.15(E), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrowers with respect to such withholding tax pursuant to
Section 6.15(A) and (d) any Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided that FATCA shall also include any
amendments to Sections 1471 through 1474 of the Code if, as amended, FATCA
provides a commercially reasonable mechanism to avoid the tax imposed thereunder
by satisfying the information reporting and other requirements of FATCA.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrowers is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to Issuing Lender, such Defaulting Lender’s Revolving Loan Commitment
Percentage of the outstanding Available Amount of all Letters of Credit and
Letter of Credit Advances (other than the Available Amount of all Letters of
Credit and Letter of Credit Advances as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof) and (b) with respect to
Swing Line Lender, such Defaulting Lender’s Revolving Loan Commitment Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

“Increased Amount Date” has the meaning assigned thereto in Section 2.7.

“Incremental Lender” has the meaning assigned thereto in Section 2.7.

“Incremental Revolving Loan Commitments” has the meaning assigned thereto in
Section 2.7.

“Incremental Loans” has the meaning assigned thereto in Section 2.7.

 

6



--------------------------------------------------------------------------------

“Incremental Revolving Loan Commitment” has the meaning assigned thereto in
Section 2.7(A).

“Incremental Revolving Loan Increase” has the meaning assigned thereto in
Section 2.7(A).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Lender Joinder Agreement” means a joinder agreement in form and substance
satisfactory to Agent delivered in connection with Section 2.7.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Loans.

“Maintenance Capital Expenditures” means, as to any member of the Borrower
Consolidated Group, Capital Expenditures incurred to maintain such Person’s
fixed or capital assets to the extent reasonably necessary, consistent with
customary industry standards and past practice, to sustain ongoing current
operations of the Borrower Consolidated Group.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

(c) Amendment to Time. All references to “(Charlotte, North Carolina time)” are
amended to read “(Houston, Texas time)”.

Section 2.02 Amendment to Section 2.1. The introduction to Section 2.1 is
amended to read in full as follows:

Section 2.1 General Terms. Subject to the terms hereof, Revolving Loan Lenders
will lend Borrowers, from time to time until the Revolving Loan Maturity Date,
such amounts which shall not exceed, in the aggregate principal amount at any
one time outstanding the Unused Revolving Loan Commitment.

 

7



--------------------------------------------------------------------------------

Section 2.03 Amendment to Section 2.6. Section 2.6 is amended to read in full as
follows:

Section 2.6 Use of Proceeds of Revolving Loan. The proceeds of the Revolving
Loan shall be used to finance Borrowers’ general working capital needs, to pay
fees and expenses associated with the closing of the Loans, to finance Permitted
Acquisitions, to repay Letter of Credit Advances, and to repay Swing Line Loan
Advances.

Section 2.04 Additional Section to Article II. The following sections are added
to Article II of the Credit Agreement, to read in full as follows:

Section 2.7 Incremental Loans.

(A) At any time prior to the Revolving Loan Maturity Date, Borrowers may by
written notice to Agent elect to request the establishment of one or more
increases in the Revolving Loan Commitment (an “Incremental Revolving Loan
Commitment”) to make incremental revolving credit loans (any such increase, an
“Incremental Revolving Loan Increase” or the “Incremental Loans”); provided that
(1) the total aggregate amount for all such Incremental Revolving Loan
Commitments shall not (as of any date of incurrence thereof) exceed
$25,000,000.00, and (2) the total aggregate amount for the Incremental Revolving
Loan Commitment (and the Incremental Loans made thereunder) shall not be less
than a minimum principal amount of $10,000,000.00 or, if less, the remaining
amount permitted pursuant to the foregoing clause (1). Each such notice shall
specify the date (each, an “Increased Amount Date”) on which Borrowers propose
that any Incremental Revolving Loan Commitment shall be effective, which shall
be a date not less than ten (10) Business Days after the date on which such
notice is delivered to Agent. Borrowers may invite any Lender, any Affiliate of
any Lender and/or any other Person reasonably satisfactory to Agent, to provide
an Incremental Revolving Loan Commitment (any such Person, an “Incremental
Lender”). Any Lender or any Incremental Lender offered or approached to provide
all or a portion of any Incremental Revolving Loan Commitment may elect or
decline, in its sole discretion, to provide such Incremental Revolving Loan
Commitment. Any Incremental Revolving Loan Commitment shall become effective as
of such Increased Amount Date; provided that:

(1) no Default or Event of Default shall exist on such Increased Amount Date
both before and after giving effect to (i) any Incremental Revolving Loan
Commitment, (ii) the making of any Incremental Loans pursuant thereto and
(iii) any Permitted Acquisition consummated in connection therewith;

(2) Agent and Lenders shall have received from each Borrower a Compliance
Certificate demonstrating that Borrowers will be in compliance on a pro forma
basis with the financial covenants set forth in Section 10.3 both before and
after giving effect to (i) any Incremental Revolving Loan Commitment, (ii) the
making of any Incremental Loans pursuant thereto and (iii) any Permitted
Acquisition consummated in connection therewith;

 

8



--------------------------------------------------------------------------------

(3) the proceeds of any Incremental Loans shall be used as set forth in
Section 2.6;

(4) each Incremental Revolving Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Credit Agreement Obligations of Borrowers and shall
be secured and guaranteed with the other Loans on a pari passu basis;

(5) in the case of each Incremental Revolving Loan Increase (the terms of which
shall be set forth in the relevant Lender Joinder Agreement):

(a) such Incremental Revolving Loan Increase shall mature on the Revolving Loan
Maturity Date, shall bear interest at the rate applicable to the Revolving Loans
and shall be subject to the same terms and conditions as the Revolving Credit
Loans;

(b) the outstanding Revolving Loans and Revolving Loan Commitment Percentages of
Swing Line Loans and Letters of Credit will be reallocated by Agent on the
applicable Increased Amount Date among the Revolving Loan Lenders (including the
Incremental Lenders providing such Incremental Revolving Loan Increase) in
accordance with their revised Revolving Loan Commitment Percentages (and the
Revolving Loan Lenders (including the Incremental Lenders providing such
Incremental Revolving Loan Increase) agree to make all payments and adjustments
necessary to effect such reallocation and Borrowers shall pay any and all costs
required pursuant to Section 6.13 in connection with such reallocation as if
such reallocation were a repayment); and

(c) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Loan Increase shall, except to the extent
otherwise provided in this Section 2.7, be identical to the terms and conditions
applicable to the Revolving Loan;

(6) any Incremental Lender with an Incremental Revolving Loan Increase shall be
entitled to the same voting rights as the existing Revolving Loan Lenders under
the Revolving Loans and any Loans made in connection with each Incremental
Revolving Loan Increase shall receive proceeds of prepayments on the same basis
as the other Revolving Loans made hereunder;

(7) such Incremental Revolving Loan Commitments shall be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by Borrowers, Agent
and the applicable Incremental Lenders

 

9



--------------------------------------------------------------------------------

(which Lender Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of Agent, to effect the provisions of
this Section 2.7); and

(8) Borrowers shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of Each
Borrower Party authorizing such Incremental Loan) reasonably requested by Agent
in connection with any such transaction.

(B) The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and the
Incremental Lenders will not constitute a separate voting class for any purposes
under this Agreement.

(C) On any Increased Amount Date on which any Incremental Revolving Loan
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Loan Commitment shall become a
Revolving Credit Lender hereunder with respect to such Incremental Revolving
Loan Commitment.

Section 2.8 Permanent Reduction of the Revolving Loan Commitment.

(A) Mandatory Reduction. The Revolving Loan Commitment shall be permanently
reduced by the following amounts on the corresponding dates as follows:

 

Date

   Amount of Reduction      Revolving Loan Commitment  

09/30/14

   $ 10,000,000.00       $ 100,000,000.00   

09/30/15

   $ 10,000,000.00       $ 90,000,000.00   

09/30/16

   $ 10,000,000.00       $ 80,000,000.00   

09/30/17

   $ 10,000,000.00       $ 70,000,000.00   

(B) Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Agreement shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans, Swing
Line Loans and the Available Amount of all Letters of Credit and Letter of
Credit Advances, as applicable, after such reduction to the Revolving Loan
Commitment as so reduced and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Loan Commitment as so reduced, the Borrowers
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by Agent in an amount equal to such excess. Such Cash Collateral shall be
applied in accordance with Section 4.3. Any reduction of the Revolving Loan
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Credit Loans and Swing Line Loans (and furnishing of Cash Collateral

 

10



--------------------------------------------------------------------------------

satisfactory to Agent for an amount equal to the Available Amount of all Letters
of Credit and Letter of Credit Advances) and shall result in the termination of
the Revolving Loan Commitment and the Swing Line Commitment and the Revolving
Credit Facility. If the reduction of the Revolving Loan Commitment requires the
repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 6.13 hereof.

Section 2.05 Amendments to Article VI. The following sections are amended as set
forth below:

(a) Section 6.1 of the Credit Agreement is amended to add paragraph (D), to read
in full as follows:

(D) Notwithstanding anything to the contrary contained in this Section 6.1, if
there exists a Defaulting Lender each payment by the Borrowers to such
Defaulting Lender hereunder shall be applied in accordance with Section 6.17.

(b) Section 6.11 of the Credit Agreement is amended to add a sentence at the end
thereof, to read in full as follows:

The provisions of this Section 6.11 shall not be construed to apply to (i) any
Defaulting Lender, (ii) the application of Cash Collateral provided for in
Section 6.16, or (iii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any Loan or participations in any
Swing Line Loan or Letter of Credit to any assignee or participant, other than
to Borrowers (as to which the provisions of this Section shall apply).

Section 2.06 Additional Sections to Article VI. The following sections are added
to Article VI of the Credit Agreement, to read in full as follows:

Section 6.12. Changed Circumstances.

(A) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Borrowing or a conversion to or continuation thereof,
if for any reason (i) Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that United States dollar deposits
are not being offered to banks in the London interbank Eurodollar market for the
applicable amount and LIBOR Rate Interest Period of such Loan, (ii) Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that reasonable and adequate means do not exist for the ascertaining the
LIBOR Rate for such LIBOR Rate Interest Period with respect to a proposed LIBOR
Rate Borrowing or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such LIBOR Rate Interest Period, then
Agent shall promptly give notice thereof to Borrowers. Thereafter, until Agent
notifies Borrowers that such circumstances no longer exist, the obligation of
Lenders to make LIBOR Rate Borrowings and the right of Borrowers to convert

 

11



--------------------------------------------------------------------------------

any Loan to or continue any Loan as a LIBOR Rate Borrowing shall be suspended,
and (i) in the case of LIBOR Rate Borrowings, Borrowers shall either (a) repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Borrowing together with accrued interest thereon (subject
to Sections 2.4 and 2.5), on the last day of the then current LIBOR Rate
Interest Period applicable to such LIBOR Rate Borrowing; or (b) convert the then
outstanding principal amount of each such LIBOR Rate Borrowing to a ABR Rate
Borrowing as of the last day of such LIBOR Rate Interest Period.

(B) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Law or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any of Lenders (or any of their respective Lending Offices) with
any request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for any of Lenders (or any of their respective Lending
Offices) to honor its obligations hereunder to make or maintain any LIBOR Rate
Borrowing, such Lender shall promptly give notice thereof to Agent and Agent
shall promptly give notice to Borrowers and the other Lenders. Thereafter, until
Agent notifies Borrowers that such circumstances no longer exist, (i) the
obligations of Lenders to make LIBOR Rate Borrowings, and the right of Borrowers
to convert any Loan to a LIBOR Rate Borrowing or continue any Loan as a LIBOR
Rate Borrowing shall be suspended and thereafter Borrowers may select only ABR
Rate Borrowings and (iii) if any of Lenders may not lawfully continue to
maintain a LIBOR Rate Borrowing to the end of the then current LIBOR Rate
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a ABR Rate Borrowing for the remainder of such LIBOR Rate Interest
Period.

Section 6.13. Indemnity. Each Borrower hereby indemnifies each of Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Borrowing or from fees payable to terminate the deposits from which such funds
were obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by Borrowers to make any
payment when due of any amount due hereunder in connection with a LIBOR Rate
Borrowing, (b) due to any failure of Borrowers to borrow, continue or convert on
a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Borrowing on a date other than the last day of the LIBOR Rate
Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Loan Credit Percentage of the
LIBOR Rate Borrowings in the London interbank market and using any reasonable
attribution

 

12



--------------------------------------------------------------------------------

or averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to Borrowers
through Agent and shall be conclusively presumed to be correct save for manifest
error.

Section 6.14. Increased Costs.

(A) Increased Costs Generally. If any Change in Law shall:

(1) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or Issuing Lender;

(2) subject any Lender or Issuing Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Rate Borrowing made by it, or change the basis of
taxation of payments to such Lender or Issuing Lender in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 6.15 and the imposition
of, or any change in the rate of any Excluded Tax payable by such Lender or
Issuing Lender); or

(3) impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Rate
Borrowings made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Rate
Borrowing (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or Issuing Lender of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuing Lender hereunder (whether
of principal, interest or any other amount) then, upon written request of such
Lender or Issuing Lender, Borrowers shall promptly pay to any such Lender or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

(B) Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital requirements, has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Lender’s capital or on the capital of

 

13



--------------------------------------------------------------------------------

such Lender’s or Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Pro Rata Share of the Revolving Loan Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by Issuing
Lender, to a level below that which such Lender or Issuing Lender or such
Lender’s or Issuing Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Lender’s
policies and the policies of such Lender’s or Issuing Lender’s holding company
with respect to capital adequacy), then from time to time upon written request
of such Lender or such Issuing Lender Borrowers shall promptly pay to such
Lender or Issuing Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or Issuing Lender or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered. It is acknowledged
that this Agreement is being entered into by Lenders on the understanding that
Lenders will not be required to maintain capital against their Pro Rata Share of
the Revolving Loan Commitment or Swing Line Commitment, as applicable, under
current Laws, regulations and regulatory guidelines. In the event Lenders shall
be advised by any Governmental Authority or shall otherwise determine on the
basis of pronouncements of any Governmental Authority that such understanding is
incorrect, it is agreed that Lenders will be entitled to make claims under this
Section (each such claim to be made within a reasonable period of time after the
period to which it relates) based upon market requirements prevailing on the
date hereof for commitments under comparable credit facilities against which
capital is required to be maintained.

(C) Certificates for Reimbursement. A certificate of a Lender or Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (A) or (B) of this Section and delivered to Borrowers, shall be
conclusive absent manifest error. Borrowers shall pay such Lender or Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(D) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that Borrowers shall not be required to compensate a Lender or Issuing
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or Issuing
Lender, as the case may be, notifies Borrowers of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s or Issuing Lender’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

14



--------------------------------------------------------------------------------

Section 6.15. Taxes.

(A) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrowers hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes; provided that if Borrowers shall be required by Law to deduct
any Indemnified Taxes (including any Other Taxes) from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) Agent, the applicable Lender or Issuing Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrowers shall make such deductions and
(iii) Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Law.

(B) Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with Law.

(C) Indemnification by Borrowers. Borrowers shall indemnify Agent, each Lender
and Issuing Lender, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by Agent, such Lender or Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrowers by a Lender or Issuing Lender (with a copy to Agent), or by Agent on
its own behalf or on behalf of a Lender or Issuing Lender, shall be conclusive
absent manifest error. Borrowers shall also indemnify Agent, within ten
(10) days after demand therefor, for any amount which a Lender or Issuing Lender
for any reason fails to pay indefeasibly to Agent as required by paragraph (G)
below; provided that, such Lender or Issuing Lender, as the case may be, shall
indemnify Borrowers to the extent of any payment Borrowers makes to Agent
pursuant to this sentence. In addition, Borrowers shall indemnify Agent, each
Lender and Issuing Lender, within ten (10) days after demand therefor, for any
incremental Taxes that may become payable by such Agent, Lender (or its
beneficial owners) or Issuing Lender as a result of any failure of any Borrower
Party to pay any Taxes when due to the appropriate Governmental Authority or to
deliver to such Agent, pursuant to clause (D), documentation evidencing the
payment of Taxes.

(D) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrowers to a Governmental Authority,
Borrowers shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.

 

15



--------------------------------------------------------------------------------

(E) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which
Borrowers is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Borrowers (with a copy to Agent), at the time or times
prescribed by Law or reasonably requested by Borrowers or Agent, such properly
completed and executed documentation prescribed by Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by Borrowers or Agent, shall deliver such
other documentation prescribed by Law or reasonably requested by Borrowers or
Agent as will enable Borrowers or Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that Borrowers is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to Borrowers and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Borrowers or Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(1) duly completed copies of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party;

(2) duly completed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (i) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (ii) a “10 percent shareholder” of Borrowers
within the meaning of section 881(c)(3)(B) of the Code, or (iii) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN; or

(4) any other form prescribed by Law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by Law to permit Borrowers
to determine the withholding or deduction required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender fails to comply with any
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall (A) enter into such agreements
with the IRS as necessary to establish an exemption from withholding under
FATCA; (B) comply with any certification, documentation, information, reporting
or other requirement necessary to establish an exemption from withholding under
FATCA; (C) provide any documentation reasonably

 

16



--------------------------------------------------------------------------------

requested by Borrowers or Agent sufficient for Agent and Borrowers to comply
with their respective obligations, if any, under FATCA and to determine that
such Lender has complied such applicable requirements; and (D) provide a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Lender certifying that such Lender has
complied with any necessary requirements to establish an exemption from
withholding under FATCA. To the extent that the relevant documentation provided
pursuant to Section 6.15(E) is rendered obsolete or inaccurate in any material
respect as a result of changes in circumstances with respect to the status of a
Lender or Issuing Lender, such Lender or Issuing Lender shall, to the extent
permitted by Law, deliver to Borrowers and Agent revised and/or updated
documentation sufficient for Borrowers and Agent to confirm such Lender’s or
such Issuing Lender’s compliance with their respective obligations under FATCA.

(F) Treatment of Certain Refunds. If Agent, a Lender or Issuing Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified pursuant to this Section
(including additional amounts paid by Borrowers pursuant to this Section), it
shall pay to the applicable indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of Agent, such Lender or Issuing
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the applicable indemnifying party, upon the request of Agent, such Lender
or Issuing Lender, agrees to repay the amount paid over pursuant to this Section
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Agent, such Lender or Issuing Lender in the event
Agent, such Lender or Issuing Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (F), in no event will Agent, Issuing Lender or any Lender be required
to pay any amount to an indemnifying party pursuant to this paragraph (F) the
payment of which would place Agent, Issuing Lender or Lender in a less favorable
net after-Tax position than Agent, Issuing Lender or Lender would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require Agent, any
Lender or Issuing Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to Borrowers or
any other Person.

(G) Indemnification of Agent. Each Lender and Issuing Lender shall indemnify
Agent within ten (10) days after demand therefor, for the full amount of any
Excluded Taxes attributable to such Lender or Issuing Lender that are payable or
paid by Agent, and reasonable expenses arising therefrom or with respect
thereto, whether or not such Excluded Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Agent shall be
conclusive absent manifest error. Each Lender and Issuing Lender hereby

 

17



--------------------------------------------------------------------------------

authorizes Agent to set off and apply any and all amounts at any time owing to
such Lender or Issuing Lender, as the case may be, under any Loan Document
against any amount due to Agent under this paragraph (G). The agreements in
paragraph (G) shall survive the resignation and/or replacement of Agent.

(H) Survival. Without prejudice to the survival of any other agreement of
Borrowers hereunder, the agreements and obligations of Borrowers contained in
this Section shall survive the payment in full of the Obligations and the
termination of the Pro Rata Share of the Revolving Loan Commitment.

Section 6.16 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of Agent, Issuing
Lender or Swing Line Lender (with a copy to Agent), the Borrowers shall Cash
Collateralize the Fronting Exposure of Issuing Lender and/or Swing Line Lender,
as applicable, with respect to such Defaulting Lender (determined after giving
effect to Section 6.17(A)(4) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

(A) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Agent, for the
benefit of Issuing Lender and Swing Line Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of the
Available Amount of all Letters of Credit and Letter of Credit Advances and
Swing Line Loans, to be applied pursuant to subsection (b) below. If at any time
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than Agent, Issuing Lender and Swing Line Lender as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by Agent,
pay or provide to Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(B) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 6.16 or Section 6.17 in
respect of Letters of Credit and Swing Line Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of the Available Amount of all Letters of Credit and Letter of Credit
Advances and Swing Line Loans (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(C) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of Issuing Lender and/or Swing
Line Lender, as applicable, shall no longer be required to be held as

 

18



--------------------------------------------------------------------------------

Cash Collateral pursuant to this Section 6.16 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by Agent,
Issuing Lender and Swing Line Lender that there exists excess Cash Collateral;
provided that, subject to Section 6.17, the Person providing Cash Collateral,
Issuing Lender and Swing Line Lender may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations; and
provided further that to the extent that such Cash Collateral was provided by
the Borrowers, such Cash Collateral shall remain subject to the security
interest granted pursuant to the Loan Documents.

Section 6.17 Defaulting Lenders.

(A) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(1) Waivers and Amendments. Such Defaulting Lender shall have no right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement.

(2) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article XI or
otherwise) or received by Agent from a Defaulting Lender in connection with any
set-off shall be applied at such time or times as may be determined by Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to Issuing Lender or Swing Line Lender hereunder;
third, to Cash Collateralize the Fronting Exposure of Issuing Lender and Swing
Line Lender with respect to such Defaulting Lender in accordance with
Section 6.16; fourth, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Loan or funded participation in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by Agent; fifth, if so determined
by Agent and the Borrowers, to be held in a deposit account and released pro
rata in order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans and funded participations under this Agreement
and (B) Cash Collateralize Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Swing Line Loans issued under this Agreement, in accordance with Section 6.16;
sixth, to the payment of any amounts owing to Lenders, Issuing Lender or Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, Issuing Lender or Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any

 

19



--------------------------------------------------------------------------------

amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans or funded participations in Letters of
Credit or Swing Line Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit or Swing Line Loans were issued at a time when the conditions
set forth in Section 7.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and funded participations in Letters of Credit or
Swing Line Loans owed to, all Non-Defaulting Lenders on a Pro Rata basis prior
to being applied to the payment of any Loans of, or funded participations in
Letters of Credit or Swing Line Loans owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Available Amount
of all Letters of Credit and Letter of Credit Advances and Swing Line Loans are
held by Lenders pro rata in accordance with the Revolving Loan Commitments under
the applicable Revolving Credit Facility without giving effect to
Section 6.17(A)(4). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 6.17(A)(2)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(3) Certain Fees.

(a) No Defaulting Lender shall be entitled to receive any Unused Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(b) Each Defaulting Lender shall be entitled to receive a Letter of Credit
Facility Fee for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Revolving Loan Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 6.16.

(c) With respect to any Letter of Credit Facility Fee not required to be paid to
any Defaulting Lender pursuant to clause (a) or (b) above, the Borrowers shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in the Available Amount of all Letters of Credit and Letter of
Credit Advances or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (4) below, (2) pay to each Issuing
Lender and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

 

20



--------------------------------------------------------------------------------

(4) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in the Available Amount of all Letters
of Credit and Letter of Credit Advances and Swing Line Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Loan Commitment Percentages (calculated without regard to such
Defaulting Lender’s Revolving Loan Commitment) but only to the extent that
(x) the conditions set forth in Section 7.2 are satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(5) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (4) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swing Line Loans in an amount equal to
Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 6.16.

(B) Defaulting Lender Cure. If the Borrowers, Agent, Issuing Lender and Swing
Line Lender agree in writing that a Lender is no longer a Defaulting Lender,
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans to be held Pro Rata by Lenders in accordance with
the Commitments under the applicable Facility (without giving effect to
Section 6.17(A)(4), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

21



--------------------------------------------------------------------------------

(C) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) Swing Line Lender shall not be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

Section 6.18. Mitigation Obligations; Replacement of Lenders.

(A) Designation of a Different Lending Office. If any Lender requests
compensation under Section 6.14, or requires the Borrower to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 6.15, then such Lender shall, at the request of the
Borrower, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 6.14 or Section 6.15, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(B) Replacement of Lenders. If any Lender requests compensation under
Section 6.14, or if the Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 6.15, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 6.18(A), or if
any Lender is a Defaulting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.15), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(1) Borrowers shall have paid to Agent the assignment fee (if any) specified in
Section 13.15;

(2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts due in
connection with any indemnities) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrowers (in the case
of all other amounts);

 

22



--------------------------------------------------------------------------------

(3) in the case of any such assignment resulting from a claim for compensation
under Section 6.14 or payments required to be made pursuant to Section 6.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(4) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

Section 2.07 Amendment to Financial Covenants. Section 10.3, paragraph (G) of
the Credit Agreement is deleted.

Section 2.08 Amendment to Maintaining Bank Accounts. Section 10.14(A) of the
Credit Agreement is amended to read in full as follows:

(A) Borrowers shall maintain their principal bank accounts (collectively, the
“Bank Accounts”), including any Deposit Accounts and disbursement accounts (the
“Approved Bank Accounts”), and principal United States domestic treasury
management services, with Wells Fargo Bank, National Association.

Section 2.09 Amendment to Right of Set-Off. Section 11.6 of the Credit Agreement
is amended to add a sentence at the end thereof, to read in full as follows:

In the event that any Defaulting Lender shall exercise any such right of
set-off, (i) all amounts so set off shall be paid over immediately to Agent for
further application in accordance with the provisions of Section 6.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Agent, Issuing Lenders,
Swing Line Lender and Lenders, and (ii) the Defaulting Lender shall provide
promptly to Agent a statement describing in reasonable detail the Indebtedness
owing to such Defaulting Lender as to which it exercised such right of set-off.

Section 2.10 Amendment to Section 13.15. Section 13.15 of the Credit Agreement
is amended to add paragraph (H), to read in full as follows:

(H) Notwithstanding anything to the contrary contained in this Section, no
assignment or participation may be made to a Defaulting Lender.

Section 2.11 Lenders’ Credit Percentages. Exhibit D to the Credit Agreement is
amended by substituting Exhibit D attached hereto for Exhibit D attached to the
Credit Agreement.

 

23



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT

The effectiveness of this Amendment is conditioned upon the satisfaction of the
following further conditions which must be satisfied as of the date of this
Amendment or such later date as indicated below:

Section 3.01 Representations and Warranties True and Correct. The
representations and warranties contained herein and in all other Loan Documents,
as amended hereby and by the other documents given in connection with this
Amendment, shall be true and correct as of the date hereof except as previously
disclosed to Lender.

Section 3.02 No Default. No Default or Event of Default shall exist.

Section 3.03 Borrowers Documents. Borrowers shall have executed and delivered to
Agent, for the benefit of Lenders, the following documents, in form and
substance satisfactory to Agent in its sole discretion; each of such documents
shall be a Loan Document:

(a) this Amendment;

(b) Revolving Note payable to Wells Fargo Bank, National Association in the face
amount of $65,000,000.00;

(c) Revolving Note payable to Bank of America, N.A. in the face amount of
$45,000,000.00;

(d) Swing Line Note payable to Wells Fargo Bank, National Association in the
face amount of $8,000,000.00;

(e) Second Amendment to Deed of Trust, Assignment of Rents, Security Agreement
and Financing Statement relating to real property owned by KMG ECI in Hollister,
California;

(f) Third Amendment to Deed of Trust and Security Agreement relating to real
property owned by KMG ECI in Pueblo County, Colorado;

(g) Third Amendment to Mortgage and Security Agreement relating to real property
owned by, KMG-Bernuth in Doniphan County, Kansas;

(h) CLTA Form 110.6 Endorsement to the Loan Policy of Title Insurance relating
to real property owned by KMG ECI in Hollister, California, to be received
within ten (10) Business Days after the date hereof;

(i) ALTA Form 11 Endorsement to the Loan Policy of Title Insurance relating to
real property owned by KMG ECI in Pueblo County, Colorado, to be received within
ten (10) Business Days after the date hereof;

 

24



--------------------------------------------------------------------------------

(j) ALTA Form 11 Endorsement to the Loan Policy of Title Insurance relating to
real property owned by, KMG-Bernuth in Doniphan County, Kansas, to be received
within ten (10) Business Days after the date hereof; and

(k) Closing Certificates for Each Borrower.

Section 3.04 Opinion of Counsel. Borrowers’ outside legal counsel shall have
delivered to Agent a legal opinion in form and substance satisfactory to Agent
in its sole discretion.

Section 3.05 Amendment to Intercreditor Agreement. The parties to the
Intercreditor Agreement shall have executed and delivered to Agent and
Collateral Agent an amendment to the Intercreditor Agreement, in form and
substance satisfactory to Agent in its sole discretion; such document shall be a
Loan Document.

Section 3.06 Amendment to Note Purchase Agreement. Borrowers and the Purchasers
(as defined in the Note Purchase Agreement dated December 31, 2007 as more
particularly described in the Intercreditor Agreement) shall have executed and
delivered among themselves an amendment to the Note Purchase Agreement, granting
such waivers and consents as may be required to permit the Transaction.

ARTICLE IV

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

Section 4.01 Renewal and Extension of Revolving Notes.

(a) To the extent of $45,000,000.00, the Revolving Note of even date herewith
payable to the order of Wells Fargo Bank, National Association is given in
renewal and extension, and not in extinguishment or novation, of the following
Revolving Notes, each executed by Borrowers: (i) dated March 18, 2010, payable
to the order of Wachovia Bank, N.A., in the face amount of $30,000,000.00,
(ii) dated December 31, 2007, payable to the order of The Prudential Insurance
Company of America, in the face amount of $2,500,000.00, and (iii) dated
December 31, 2007, payable to the order of PRUCO Life Insurance Company, in the
face amount of $2,500,000.00, which three (3) notes were in turn renewed and
extended by that certain Revolving Note dated November 23, 2011 in the face
amount of $45,000,000.00 executed by Borrowers payable to the order of Wells
Fargo Bank, National Association; the Liens securing said prior Revolving Notes
are hereby renewed and extended to secure the Credit Agreement Obligations, and
said Liens are hereby ratified and confirmed in every respect by Borrowers and
shall continue in full force and effect.

(b) To the extent of $15,000,000.00, the Revolving Note of even date herewith
payable to the order of Bank of America, N.A. is given in renewal and extension,
and not in extinguishment or novation, of that certain Revolving Note executed
by Borrowers dated March 18, 2010, payable to the order of Bank of America, N.A.
in the face amount of $15,000,000.00, which was given in renewal and extension
of that certain Revolving Note dated December 31, 2007 executed by Borrowers
payable to the order of Bank of America, N.A. in the face amount of
$10,000,000.00; the Liens securing said prior Revolving Notes are hereby renewed
and extended to secure the Credit Agreement Obligations, and said Liens are
hereby ratified and confirmed in every respect by Borrowers and shall continue
in full force and effect.

 

25



--------------------------------------------------------------------------------

Section 4.02 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement are ratified and
confirmed and shall continue in full force and effect. Borrowers and Lenders
agree that the Credit Agreement as amended hereby shall continue to be legal,
valid, binding and enforceable in accordance with its terms. The terms,
provisions, and conditions of any and all of the Loan Documents are hereby
ratified and confirmed in every respect by Borrowers and shall continue in full
force and effect.

Section 4.03 Representations and Warranties. Borrowers hereby represent and
warrant to Lenders that:

(a) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite corporate action on the part of Borrowers and will
not violate the articles of incorporation or bylaws of Borrowers;

(b) after giving effect to the modifications contained in this Amendment, and
any other Loan Document, the representations and warranties contained in the
Credit Agreement are true and correct in all material respects on and as of the
date hereof except as previously disclosed to Lenders;

(c) after giving effect to the modifications contained in this Amendment, no
Default or Event of Default has occurred and is continuing and no event or
condition has occurred that with the giving of notice or lapse of time or both
would be a Default or an Event of Default;

(d) after giving effect to the modifications contained in this Amendment,
Borrowers are in full compliance with all covenants and agreements contained in
the Credit Agreement as amended hereby; and

(e) Borrowers are not presently aware of any claim they have against Lenders,
nor are they aware of any claim any of their respective Subsidiaries have
against Lenders, for damages arising out of any prior action or inaction on the
part of Lenders or their representatives or agents.

ARTICLE V

MISCELLANEOUS

Section 5.01 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other Loan Documents executed in
connection with this Amendment.

 

26



--------------------------------------------------------------------------------

Section 5.02 Reference to Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.

Section 5.03 Expenses of Lender. As provided in the Credit Agreement, Borrowers
agree to pay on demand all reasonable costs and expenses incurred by Lenders in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including without limitation
the reasonable costs and fees of Lenders’ legal counsel, and all reasonable
costs and expenses incurred by Lenders in connection with the enforcement or
preservation of any rights under the Credit Agreement as amended hereby, or any
other Loan Document, including without limitation the reasonable costs and fees
of Agent’s legal counsel.

Section 5.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

Section 5.05 LAW. THIS AMENDMENT IS ENTERED INTO AND PERFORMABLE IN HARRIS
COUNTY, TEXAS, AND THE SUBSTANTIVE LAWS, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICT OF LAWS, OF THE UNITED STATES AND THE STATE OF TEXAS SHALL GOVERN THE
CONSTRUCTION OF THIS AMENDMENT AND THE DOCUMENTS EXECUTED AND DELIVERED PURSUANT
HERETO, AND THE RIGHTS AND REMEDIES OF THE PARTIES HERETO AND THERETO.

Section 5.06 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Lenders and Borrowers and their respective successors
and assigns, except Borrowers may not assign or transfer any of their rights or
obligations hereunder without the prior written consent of Lenders.

Section 5.07 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

Section 5.08 Effect of Waiver. No consent or waiver, express or implied, by
Lenders to or for any breach of or deviation from any covenant, condition or
duty by Borrowers shall be deemed a consent or waiver to or of any other breach
of the same or any other covenant, condition or duty.

 

27



--------------------------------------------------------------------------------

Section 5.09 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 5.10 SECTION 26.02 NOTICE. THE CREDIT AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND
DELIVERED IN CONNECTION WITH THE CREDIT AGREEMENT AND THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE CREDIT AGREEMENT AND THIS AMENDMENT, AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

EXECUTED as of the date first written above.

[Remainder of page is blank. Signatures appear on following pages.]

 

28



--------------------------------------------------------------------------------

SIGNATURE PAGES – BORROWERS

 

KMG CHEMICALS, INC. By:  

/s/ J. Neal Butler

      J. Neal Butler       President and Chief Executive Officer KMG-BERNUTH,
INC. By:  

/s/ J. Neal Butler

      J. Neal Butler       President and Chief Executive Officer KMG ELECTRONIC
CHEMICALS, INC. By:  

/s/ J. Neal Butler

      J. Neal Butler       President and Chief Executive Officer



--------------------------------------------------------------------------------

SIGNATURE PAGE – WELLS FARGO

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION

as Agent, Collateral Agent, Lender and Issuing Lender By:  

/s/ Geri E. Landa

  Geri E. Landa   Senior Vice President

Instructions for Wire Transfers to Agent:

Wells Fargo Bank National Association

ABA Number: 121 000 248

Account Number: 01104331628807

Account Name: Agency Services Clearing A/C

Ref: KMG Chemicals

Attn: Financial Cash Controls



--------------------------------------------------------------------------------

SIGNATURE PAGE – BANK OF AMERICA

 

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Rebecca L. Hetzer

  Rebecca L. Hetzer   Vice President



--------------------------------------------------------------------------------

EXHIBIT D

LENDERS’ CREDIT PERCENTAGES

Percentages have been rounded up/down to next whole percentage

 

Lender

   Revolving Loan Commitment
and Revolving Loan Credit
Percentage  

Wells Fargo Bank, N.A.

   $


 

65,000,000


59.09

  


% 

Bank of America, N.A.

   $


 

45,000,000


40.91

  


% 

Total

   $


 

110,000,000


100.00

  


% 